Order filed, December 10, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00971-CR
                                    ____________

                FRANKIE RAYSHAWN HILL-TURNER, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                  On Appeal from the 434th Judicial District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 10-DCR-056063


                                          ORDER

       The reporter’s record in this case was due December 4, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Karen Woolsey, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM